                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:21-cv-00218-FDW-DSC


KANISHA MONIQUE LATRICE ERWIN,            )
                                          )
            Plaintiff,                    )
                                          )
                    v.                    )                            ORDER
                                          )
                                          )
JAMES BOWMAN, et al.,                     )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s pro se Complaint [Doc.

1] and on Plaintiff’s motion to proceed in forma pauperis [Doc. 2]. See 28 U.S.C. § 1915(e).

       Pro se Plaintiff Kanisha Monique Latrice Erwin (“Plaintiff”) filed this action, purportedly

pursuant to 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), on May 11, 2021. [Doc. 1]. Plaintiff names four Defendants:

James Bowman, identified as an attorney; Scott Rosenberg, identified as an attorney and guardian

ad litem; Cynthia Morris; and Holden Clark. [Id. at 2, 6]. Plaintiff does not identify Morris or

Clark, but it appears from her Complaint that they are either attorneys or guardian ad litems or

both. [See id. at 9].

       Plaintiff alleges that, between November of 2017 to April 29, 2019, Defendants Bowman

and Rosenberg, acting under color of state and federal law, refused to provide Plaintiff copies of

court records, orders, and reports; refused Plaintiff’s desire to request a trial; denied Plaintiff the

opportunity to show her evidence of false allegations in a Child Protective Services petition;

refused to represent and defend Plaintiff; and stated that no attorney would represent her and the
only way she would get her children back was to sign an agreement typed by Defendant Bowman.

[Doc. 1 at 6-8]. Plaintiff further alleges that Defendants Clark and Morris engaged in essentially

the same conduct from April 29, 2019 to the present after Bowman and Rosenberg “requested to

be released.”1 [Id. at 9].

        Plaintiff states that she has suffered “no injuries” and, as relief, requests “[her] rights to

prove the false allegations;” “[her] rights to obtain copies of court records, orders, and reports;”

and “[her] rights of a trial.” [Id. at 4].

        The Court first addresses Plaintiff’s motion to proceed in forma pauperis (IFP). Plaintiff’s

affidavit shows that she had an average monthly income of $941.00 for the past twelve months

and expects to receive $941.00 in income next month. [Doc. 2 at 1-2]. Plaintiff failed to complete

the sections in the affidavit regarding assets, employment history, and others that might rely on

her for support. [See id. at 2-3]. Plaintiff reports that she has total monthly expenses of $1,085.00.

[Id. at 4-5]. Because Plaintiff failed to complete the form as directed, the Court is without

sufficient information to determine whether Plaintiff has sufficient funds to pay the filing fee.

        The Court will, therefore, deny Plaintiff’s motion without prejudice and order Plaintiff to

either submit an Amended Application or to pay the $402.00 filing file. Should the Plaintiff choose

to file an Amended Application, she should use and complete in full the Application to Proceed




1
  Plaintiff recently filed another case with this Court alleging identical facts against the same Defendants.
[Civil Case No. 3:21-cv-00188-RJC-DSC, Doc. 1]. In that action, Plaintiff submitted a short form affidavit
in support of her IFP motion. [Id., Doc. 2]. The Court ordered Plaintiff to either pay the filing fee or file
an amended long form IFP motion. [Id., Doc. 3]. It appears that instead of complying with that Order,
Plaintiff filed this action in which she again fails to provide the information necessary to determining
whether she has funds to pay the filing fee. The Court will instruct the Clerk to dismiss the first action,
3:21-cv-188, as duplicative of the instant action. Of note, Plaintiff has also been previously warned against
filing repetitive lawsuits in this Court, Civil Case No. 3:19-cv-00587-MOC-DCK, Doc. 3 at 3, and
admonished that the Court may consider monetary sanctions against her if she continues to do so. Plaintiff
is reminded of the possibility of sanctions for filing duplicative actions with this Court.


                                                     2
in District Court without Prepaying Fees or Costs (Long Form) (AO 239), which is available

through the Court’s website, http://www.ncwd.uscourts.gov. Plaintiff is specifically instructed to

review and follow the “Instructions” on the first page thereof.

       IT IS, THEREFORE, ORDERED that Plaintiff shall, within fourteen (14) days of this

Order, either pay the $402.00 fee to file his Complaint or file an Amended Application, using AO

Form 239. Failure to pay the fee or to file an Amended Application within the time required

and in accordance with the terms of this Order will result in the dismissal of this action

without prejudice.

       IT IS FURTHER ORDERED that Plaintiff shall not file another action involving these

facts and these Defendants rather than paying the filing fee or the Amended Application, as

ordered, in this case. Any such action will be summarily dismissed.

       The Clerk is instructed to terminate Civil Case No. 3:21-cv-00188-RJC-DSC as duplicative

of this proceeding.


                                          Signed: May 21, 2021




                                                 3
